                          Case 8-21-70670-reg                  Doc 3       Filed 04/10/21              Entered 04/10/21 00:44:04


Debtor name Magnacoustics, Inc.

UNITED STATES BANKRUPTCY COURT EASTERN DISTRICT OF NEW YORK
Case No. (If known)            21-70670
Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest
Unsecured Claims and Are Not Insiders                                                                                                                                     12/15
A list of creditors holding the 30 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
disputes. Do not include claims by any person who is an insider , as defined in 11 U.S.C. § 101(31). Also, do not include claims by
secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 30
largest unsecured claims.

Name of creditor and complete                                                      Nature of the        Indicate if      Amount of unsecured claim
                                              Name, telephone number, and                               claim is
mailing address, including zip                email address of creditor contact    claim                contingent,      If the claim is fully unsecured, fill in only
code.                                                                              (for example,        unliquidated,    unsecured claim amount. If claim is partially
                                                                                   trade debts, bank    or disputed      secured, fill in total claim amount and
                                                                                   loans,                                deduction for value of collateral or setoff to
                                                                                   professional                          calculate unsecured claim.
                                                                                   services, and
                                                                                   government
                                                                                                                        Total Claim, if   Deduction        Unsecured claim
                                                                                   contracts)
                                                                                                                        partially         for value of
                                                                                                                        secured           collateral or
                                                                                                                                          setoff


1   ICS Integrated Computer Solutions         Marc Ross, Esq.                      Litigation           Contingent,                                              $330,938.60
    230 2nd Ave                               Email: mross@srf.law                                      Unliquidated
                                                                                                        & Disputed
    Waltham, MA 02451                         Tel: 212-398-5541




2   Michael Guerrieri Consulting              Michael Guerrieri                    Professional                                                                      $35,500.00
    220 11th St                               Email: chefmg@gmail.com              Services
    Bethpage, NY 11509                        Tel: 917-975-6136




3   Kilamanjaro Business Services, LLC        Dave Chappell                        Professional                                                                      $19,218.75
    13924 W Stratford Ct                      Email: dchappell@magnacoustics.com   Services
    New Berlin, WI 53151




4   Fish & Richardson PC                      Kevin Gray                           Professional                                                                      $18,194.71
    P.O. Box 3295                             Tel: 212-765-5070                    Services
    Boston, MA 02241-3295                     Fax: 212-258-2291
                                              Email: cas-team@fr.com




5   Phoenix Mecano, Inc                       Molly Michaud                        Trade Payable                                                                     $13,806.25
    7330 Executive Way                        Tel: 301-696-9800
    Frederick, MD 21704                       Email: molly.michaud@pm-usa.com




 Official Form 204                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                              Page 1




                                                                                                                                                   21-70670
                          Case 8-21-70670-reg                  Doc 3        Filed 04/10/21               Entered 04/10/21 00:44:04




Debtor name Magnacoustics, Inc.                                                                              Case No. (If known)                 21-70670
                                                                     (Continuation Sheet)

Name of creditor and complete                                                        Nature of the        Indicate if      Amount of unsecured claim
                                             Name, telephone number, and                                  claim is
mailing address, including zip               email address of creditor contact       claim                contingent,      If the claim is fully unsecured, fill in only
code.                                                                                (for example,        unliquidated,    unsecured claim amount. If claim is partially
                                                                                     trade debts, bank    or disputed      secured, fill in total claim amount and
                                                                                     loans,                                deduction for value of collateral or setoff to
                                                                                     professional                          calculate unsecured claim.
                                                                                     services, and
                                                                                     government
                                                                                                                          Total Claim, if   Deduction        Unsecured claim
                                                                                     contracts)
                                                                                                                          partially         for value of
                                                                                                                          secured           collateral or
                                                                                                                                            setoff


6   1995 Park LLC ( MLK Realty)              Louis Kanner                            Lease                                                                              $8,715.26
    P.O. Box 75                              Email: lk115@aol.com
    Lawrence, NY 11559




7   InXpress LLC                             Ann-Marie Johnson                       Trade Payable        Disputed                                                      $7,767.78
    P.O. Box 709030                          Email: info.usa@inxpress.com
    Sandy, UT 84070                          Tel: 914-715-8321




8   Innovative Discovery LLC                 Innovative Discovery LLC                Trade Payable                                                                      $7,230.30
    1700 N Moore St, Ste 1500                Tel: 7038758003
    Arlington, VA 22209                      Email: accounts.receivable@id-edd.com




9   SugarCRM Inc                             RJ Miltner                              Trade Payable        Disputed                                                      $7,110.00
    aka W-Systems Corp                       Email: rj.miltner@sugarcrm.com
    Dept LA 23968                            Tel: 631-458-5999
    Pasadena, CA 91185-3968




10 Nine Eighteen Medical, Inc                Nine Eighteen Medical, Inc              Trade Payable                                                                      $6,837.17
   P.O. Box 751454                           Tel: 707-773-3838
   Petaluma, CA 94975-1454                   Fax: 707-773-3839
                                             Email: sales@918medical.com




11 AARC Networking, Inc                      Raymond Pereira                         Professional         Disputed                                                      $6,245.02
   8812 182nd St                             Tel: 347-468-7435                       Services
   Jamaica, NY 11423                         Fax: 718-554-0365
                                             Email: rp@aarcnet.com




12 ISL Products Int'l Ltd                    James Gallant Jr.                       Trade Payable                                                                      $6,160.00
   235-P Robbins LA, Ste 270P                Email: info@islproducts.com
   Syosset, NY 11791                         Tel: 516-937-3475




 Official Form 204                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                                 Page 2
                        Case 8-21-70670-reg                     Doc 3         Filed 04/10/21            Entered 04/10/21 00:44:04




Debtor name Magnacoustics, Inc.                                                                             Case No. (If known)               21-70670
                                                                       (Continuation Sheet)

Name of creditor and complete                                                       Nature of the        Indicate if      Amount of unsecured claim
                                             Name, telephone number, and                                 claim is
mailing address, including zip               email address of creditor contact      claim                contingent,      If the claim is fully unsecured, fill in only
code.                                                                               (for example,        unliquidated,    unsecured claim amount. If claim is partially
                                                                                    trade debts, bank    or disputed      secured, fill in total claim amount and
                                                                                    loans,                                deduction for value of collateral or setoff to
                                                                                    professional                          calculate unsecured claim.
                                                                                    services, and
                                                                                    government
                                                                                                                         Total Claim, if   Deduction        Unsecured claim
                                                                                    contracts)
                                                                                                                         partially         for value of
                                                                                                                         secured           collateral or
                                                                                                                                           setoff


13 Cygnus Automation Inc                     Cygnus Automation Inc                  Trade Payable                                                                      $1,433.00
   1605 Ninth Ave                            Tel: 631 981 0909
   Bohemia, NY 11716                         Email: sdcygnus@optonline.net;
                                             sharon@cygnusautomation.com



14 Mouser Electronics, Inc                   Email: sales@mouser.com                Trade Payable                                                                          $988.09
   P.O. Box 99319                            Tel: 800-346-6873
   Fort Worth, TX 76199-0319                 Tel: 817-804-3888




15 Lawrence M Gordon, Esq                    Lawrence M Gordon, Esq                 Professional                                                                           $817.59
   Attorney at Law, PC                       Tel: 516-333-5000                      Services
   1786 Bellmore Ave                         Fax: 516-333-3260
   North Bellmore, NY 11710-5522             Email: lgordon@gsipclaw.com



16 Digi-Key Electronics                      Digi-Key Electronics                   Trade Payable                                                                          $699.00
   Digi-Key 409212                           Tel: 1-800-344-4539
   P.O. Box 250                              Fax: 218-681-3380
   Thief River Falls, MN 56701-0250          Email: customer.service2@digikey.com




17 West Park Beach LLC                       West Park Beach LLC                    Lease                                                                                  $600.00
   Attn: Sean McCormack                      Email:
   58 Elizabeth St                           KMcCormack@CullenandDykman.com;
   Basking Ridge, NJ 07920                   kathiemac30@gmail.com




18 Canon Financial Services Inc              Canon Financial Services Inc           Equipment Lease                                                                        $585.32
   14904 Collections Center Dr               Tel: 800-220-0330
   Chicago, IL 60693-0149




19 CliftonLarsonAllen LLP - IT               David Hale                             Professional                                                                           $552.66
   P.O. Box 829709                           Email: david.hale@claconnect.com       Services
   Philadelphia, PA 19182-9709               Tel: 781-610-1228




 Official Form 204                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                                Page 3
                        Case 8-21-70670-reg                Doc 3       Filed 04/10/21             Entered 04/10/21 00:44:04




Debtor name Magnacoustics, Inc.                                                                       Case No. (If known)                 21-70670
                                                                 (Continuation Sheet)

Name of creditor and complete                                                 Nature of the        Indicate if      Amount of unsecured claim
                                          Name, telephone number, and                              claim is
mailing address, including zip            email address of creditor contact   claim                contingent,      If the claim is fully unsecured, fill in only
code.                                                                         (for example,        unliquidated,    unsecured claim amount. If claim is partially
                                                                              trade debts, bank    or disputed      secured, fill in total claim amount and
                                                                              loans,                                deduction for value of collateral or setoff to
                                                                              professional                          calculate unsecured claim.
                                                                              services, and
                                                                              government
                                                                                                                   Total Claim, if   Deduction        Unsecured claim
                                                                              contracts)
                                                                                                                   partially         for value of
                                                                                                                   secured           collateral or
                                                                                                                                     setoff


20 Uline                                  Email: customer.service@uline.com   Trade Payable                                                                          $367.50
   Attn: Accounts Receivable              Tel: 800-295-5510
   P.O. Box 88741                         Tel: 888-884-6910
   Chicago, IL 60680-1741




 Official Form 204             Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                             Page 4
